DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/607,489 filed 10/23/2019

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Starck (US 2014/0263361) in view of Moizumi (EP 1557377) in ive wof Wild et. al. (EP 1719714).

1, 2, 6, 13: Starck discloses an assembly of a tank container 20, an in liner 50 and a connection unit 80 for the transport and/or storage of a fluid,

- wherein the tank container:

1) is of a cylindrical-like shape and comprises a first end portion, a second end portion and a longitudinal axis extending from the first end portion to the second end portion (see annotated FIGURE 1);

2) comprises a circumferential wall having an inner surface inside the tank container and an outer surface outside the tank container, the circumferential wall being present between a first wall at the first end portion of the tank container and a second wall at the second end portion of the tank container, the first wall and the second wall having an inner surface inside the tank container and an outer surface outside the tank container (see annotated FIGURE 1);

4) has an inner circumference around the circumferential wall (fig. 8 and 9);

7) comprises a manhole 34;

wherein the in-liner 50
1) is present inside the tank container (fig. 9);



    PNG
    media_image1.png
    489
    793
    media_image1.png
    Greyscale

Starck discloses a spout, spout opening and fastening means for connecting the connection unit [0046-0047] but fails to disclose an end positioning of the spout. Moizumi teaches wherein the tank container 3) comprises a drain hole 15 that is present either in the first wall at the first end portion of the tank container thereby abutting the circumferential wall (fig. 1), the drain hole merging into a container spout 15a extending from the first wall at the first end portion of the tank container or at the interface of the two walls, the container spout being provided with fastening means for connecting with the connection unit [0016-0017], [0027-0028]; fig. 1; 

5) has a bottom length, which is the length of the circumferential wall in the longitudinal direction, measured from a) that point on the interface of the circumferential wall with the first wall that comprises the drain hole to b) the corresponding point at the interface of the circumferential wall with the second wall (see annotated FIGURE 2 below);


    PNG
    media_image2.png
    423
    306
    media_image2.png
    Greyscale

6) has a first wall height  that is defined as the distance from the drain hole to the opposite interface of the circumferential wall with the first wall at the first end portion of the tank container, measured along the inner surface of the first wall at the first end portion of the tank container (see annotated FIGURE 2 above); 

the in-liner 2) comprises at least two sheets lying on top of each other and that are sealed together at their edges (abstract) the in-liner having

- a transverse dimension (width) between two long edges of the in-liner, the transverse dimension being perpendicular to the longitudinal dimension and being in the range of 0.4-1 .0 times the inner circumference around the circumferential wall, when measured over the surface of the in-liner, wherein the inner circumference is the largest circumference that is present between the first wall and the second wall, measured over the inner surface of the circumferential wall [0021-0024];

22 merging into an in-liner spout, wherein the opening is positioned on or adjacent to a central line 45 extending along the longitudinal dimension of the in-liner, wherein the shortest distance between the in-liner spout and one of the short edges of the in-liner is in the range of 0.1 - 2.0 times the wail height of the first wall ([0027]; fig. 7A, 11A);

- the in-liner spout is extending through the drain hole of the tank container and through at least part of the container spout, wherein the in-liner spout is attached to the container spout (fig. 1 and 6);

- the in-liner 21 is oriented in the tank container in such way that the central line along the longitudinal dimension comprising the in-liner spout is aligned with the bottom length of the tank container, wherein the short edge of the in-liner that is closest to the in-liner spout is positioned at the first end portion of the tank container (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the spout positioning of Starck to include the end positioning of Moizumi in order to easily store and gain access to the contents of the tank.

Starck fails to disclose an extending tube connection. Wild et. al. teaches:
- wherein the connection unit: 
1) comprises a tube 33 for the passage of a liquid, the tube having a first end portion that extends through the container spout 51 and the in-liner spout 51, and a second end portion (fig. 3c) that is outside the container spout, outside the in-liner spout and outside the container 3, the second end portion comprising a closing means 35 to control the passage of liquid through the tube;

2) comprises fastening means 11/25 for connecting to the container spout [0056];
3) is fastened to the container spout;

- wherein the first end portion of the tube is pressed against the inside of the in-liner spout so that there is a liquid tight and air tight connection of the in-liner spout with the connection unit (fig.4). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the connecting unit of Starck to include the 

3: Starck-Moizumi-Wild discloses the assembly according to claim 1, wherein a stopper 11 is present in the in-liner, which stopper is capable of closing the in-liner spout when
the connection unit is not fastened to the container spout and the first end portion 
of the tube is not pressed against the inside of the in-liner spout (Wild; [0052], [0055-0056]).

4, 5: Starck-Moizumi-Wild discloses the assembly according to claim 1, wherein the first end portion of the connection unit and/or the in-liner spout is of a conical shape (Starck; fig. 3b, 3c, 20 and 23).

8-9: Starck-Moizumi-Wild discloses a tank having an in-liner according to claim 6. A modification of the specific size of the in-liner would be obvious to one having ordinary skill in the art since such a modification is relies on the size of the tank as seen in fig. 2 and 9 of Starck.

To modify the in-liner into the claimed tank size would entail a mere change in size of the components and yield only predictable results. "[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
  
14: Starck-Moizumi-Wild discloses method according to claim 13, wherein after the pushing of the first end portion into the container spout and the in-liner spout, the first end portion protrudes into the tank container and into the in-liner, preferably at least 4 cm into the in-liner (Starck; fig. 3b, 3c, 4, 20 and 23).


15: Starck-Moizumi-Wild discloses the method for filling an assembly according to claim 1 with a fluid from an external unit, comprising connecting the external unit to the connection unit (60) of the assembly with a hose, followed by creating a flow of the fluid from the external unit via the hose into the into the assembly (Wild; [0089-0096]).

Allowable Subject Matter
Claims 7, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/RAVEN COLLINS/Examiner, Art Unit 3735      

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735